Citation Nr: 0712843	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  04-41 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel







INTRODUCTION

The veteran served on active military duty from August 1943 
to March 1946.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In April 2007, the Board granted a motion to advance this 
case on the docket for good cause.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2006).

In an April 2007 appellant's brief, the veteran's 
representative raised a claim for entitlement to service 
connection for a psychiatric disorder, other than PTSD.  This 
issue is referred to the RO for action deemed appropriate. 


FINDING OF FACT

The competent evidence of record does not demonstrate a 
diagnosis of post traumatic stress disorder (PTSD).  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to 
service connection for PTSD, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Prior to initial adjudication of the veteran's 
claim, an August 2003 letter satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Although the letter did not notify the veteran of effective 
dates or the assignment of disability evaluations, there is 
no prejudice to the veteran because the preponderance of the 
evidence is against service connection for PTSD.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
letter also essentially requested that the veteran provide 
any evidence in his possession that pertained to this claim.  
38 C.F.R. § 3.159(b)(1).  The veteran's service medical 
records, VA medical treatment records, and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 337 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2006); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

Service medical records were negative for PTSD.  Service 
personnel records indicated the veteran was aboard the USS 
MISSISSIPPI during the September 1944 bombardment and 
occupation of Peleliu and Ngesbus Islands; during the October 
1944 occupation of Leyte Island; during the October 1944 
defeat of Japanese forces in Surigao Strait; when the vessel 
was under numerous air attacks in the Leyte Gulf; and in 
January, May, and June 1945 when the vessel was subject to 
numerous enemy air attacks, including in the Okinawa area.  
The veteran was aboard the USS PENNSYLVANIA when the vessel 
was struck by a Japanese plane, while anchored in Buckner 
Bay, Okinawa.

In an August 1955 VA medical record, the impression was 
conversion symptoms, emotionally unstable personality, and 
possible latent schizophrenia or schizoaffective disorder.  A 
December 1955 VA record noted that the veteran was 
hospitalized for over 1 month.  The admitting diagnosis was 
chronic, severe, anxiety state.  The veteran reported that 
his original illness began at service discharge.  It was felt 
that the veteran's psychological makeup was similar to that 
found in anxious obsessive neurotics, with masochistic 
somatization.  The psychiatric impression was emotionally 
unstable personality, with marked immature reaction.  The 
final diagnosis was psychobiologic disturbance, manifested by 
anxiety reaction and unstable emotional personality, with 
immature reaction.

In a November 1956 lay statement, the veteran's mother stated 
that prior to service the veteran was a well-liked, normal 
kid.  She stated that after service discharge the veteran was 
physically run-down, highly nervous, easily excited, and very 
quarrelsome.  She noted that in April 1964, a physician 
diagnosed nervous fatigue.  In a November 1956 lay statement, 
the veteran's sister asserted that the veteran was physically 
and mentally changed after he came back from service.  In 
another November 1956 lay statement, close family friends 
stated that the veteran had been an average kid but that 
after service he became completely withdrawn, extremely 
nervous, and complained of many physical ailments.  They 
stated that the veteran was no longer pleasant.  

VA medical records indicated that the veteran was 
hospitalized from October 1956 to January 1957.  During his 
stay, the veteran received individual psychotherapy.  In 
November 1956, the veteran reported that post service 
discharge he had been hospitalized a number of times.  In 
January 1957, the diagnosis was passive aggressive reaction, 
passive dependent type, chronic, moderate, with anxiety 
features.  In a November 1960 VA medical record, the 
diagnosis was anxiety reaction.  In a May 1962 VA psychiatric 
examination, the veteran reported extreme nervousness after 
service discharge.  The diagnosis was personality trait 
disturbance, passive aggressive personality.  

In a June 1963 private medical record, it was noted that the 
veteran had been seen for nervousness.


In an August 1963 VA psychiatric examination, the veteran 
reported nervousness.  Upon mental status examination, the 
previous diagnosis was continued.  In a March 1971 VA record, 
the diagnosis was psychoneurosis.

In an April 1975 private medical record, it was noted the 
veteran had been seen for psychotherapy.  The diagnosis was 
anxiety neurosis and inadequate personality.

In a May 1975 VA psychiatric examination, the veteran 
reported that he took medication for his nerves, got angry 
with others, felt anxious and tense around other people, and 
was depressed.  Upon mental examination, the diagnosis was 
passive aggressive personality with paranoid features.  VA 
medical records showed the veteran was hospitalized for one 
month in September and October 1977.  The veteran was 
admitted with complaints of depression, agitation, insomnia, 
and tiredness.  The diagnosis was depressive neurosis.  May 
1978 VA records noted a history of chronic psychoneurosis and 
an impression of anxiety neurosis.  October and December 1978 
VA records diagnosed anxiety neurosis.  A March 1979 VA 
record diagnosed a history of depressive neurosis.  In an 
August 1979 VA record, it was noted that the veteran had been 
seen for psychotherapy since January 1979.  The diagnosis was 
neurotic depressive, main-depressive illness, and depression.

VA medical records from September 1985 through December 1989 
indicate frequent psychotherapy treatment.  A September 1985 
VA record impression was stable anxiety.  In a November 1985 
VA record, the veteran reported anxiety.  In January 1986, 
the veteran reported anxiety and depression.  In June 1986 
and March 1988 VA records, the veteran reported depression.  
In a November 1988 VA record, there was no organic brain 
disorder and the impression was anxiety disorder, hysterical 
type.  In an October 1989 VA record, the veteran reported 
that he was nervous.  In a March 1992 VA medical record, the 
veteran reported depression and fatigue.  The diagnosis was 
nervous condition.  

In a September 1997 private medical record, the veteran 
reported significant emotional suffering over the last 40 
years.  The veteran reported that his first recollection of 
problems was in 1946 after World War II, when he was nervous.  
He reported two psychiatric admissions in 1949 and 1950.  
Upon mental status examination, the impression was 
depression.  The examiner found no compelling evidence of an 
underlying neurological disorder.  

In a January 1997 VA medical record, the assessment was 
anxiety.  In a July 1997 VA record, the veteran reported 
anxiety.  

In a December 1998 private medical record, the diagnoses 
included somatization disorder, anxiety, and depression.  In 
a November 2002 private psychiatric assessment, an examiner 
noted that the veteran had a long history of treatment for 
what was most likely PTSD.  The examiner noted that the 
veteran had been discharged from service due to a psychiatric 
disorder.  The diagnostic impressions were history of PTSD 
and current major depressive disorder, with anxiety.  A 
November 2002 private record impression was acute anxiety 
disorder.  In a July 2003 private neurological evaluation, 
the examiner noted that according to the veteran, he suffered 
from severe anxiety disorder and depression.  

In a September 2003 statement, the veteran asserted the 
following stressors:  his ship was hit twice by kamikaze once 
in January 1945 at Leyte Gulf and once at Okinawa where many 
were dead and wounded, and he was assigned to help identify 
the dead; being aboard the USS PENNSYLVANIA with Vice Admiral 
Olendorf when the ship was torpedoed; and a January 1945 
night battle at Leyte Gulf with Japanese cruisers.  In an 
October 2003 statement, the veteran asserted that his friend 
Joseph Padilla was killed in action in April 1945 in Okinawa.  

In a December 2003 private medical record, the veteran 
reported inservice combat.  

A May 2004 lay statement from the veteran's niece, K.G., who 
was a licensed psychologist, was submitted.  K.G. stated that 
as a child she witnessed the veteran's spells, and that 
during her graduate training, she came to suspect that these 
spells were disassociative flashbacks due to PTSD as a result 
of his inservice experiences.  

A May 2004 private medical record indicated the veteran had 
been hospitalized for 4 days.  One of the diagnoses was PTSD.  
In an August 2004 private record, the veteran reported that 
he had been told he suffered from PTSD.  The clinical 
impression was PTSD, rule out seizure disorder and rule out 
personality disorder.  It was noted that the veteran had a 
history of trauma in World War II and the diagnosis was 
"PTSD, 309.81."  In another August 2004 private record, the 
veteran reported feeling depressed.  In a September 2004 
private record, the diagnosis was adjustment reaction with 
anxiety and depressed mood, possible PTSD.  In another 
September 2004 private record, the diagnoses included 
adjustment reaction with anxiety and depressed mood, rule out 
schizoaffective disorder and rule out PTSD.  In an October 
2004 private record, the veteran reported feeling depressed.  

In a November 2004 private medical record, the veteran was 
admitted to the emergency room due to seizure activity.  The 
examiner noted that the veteran had been diagnosed with 
adjustment reaction with anxiety, depressed mood, and PTSD.  
The impression was underlying psychiatric problem, 
adjustmental problem, and history of depression.  In December 
2004 and January 2005 private records, the veteran reported 
feeling depressed.  An April 2005 private record noted the 
veteran had a history of spells or episodes and of 
psychiatric problems since service discharge.  After a mental 
and physical examination, the impression was that most likely 
the veteran's episodes represent some sort of psychiatric 
phenomena, such as panic attacks or PTSD-related problem.  
The examiner noted that he would defer a diagnosis to a 
psychiatrist.  In another April 2005 private record, the 
veteran reported feeling depressed.  

An October 2005 VA PTSD examination was conducted upon a 
review of the claims file.  The veteran reported that during 
service he was stationed on the battleship USS MISSOURI for 
12 to 14 months.  He described the following stressors:  that 
his battleship was hit by a suicide plane in January 1945; 
that there were daily attempted suicide attacks on the 
vessel; and that a battleship next to the MISSOURI was blown 
up.  He denied direct combat with the enemy, denied killing 
any enemy, and denied firing a gun on the battleship.  The 
veteran also described several post-service discharge 
stressors.  The examiner opined that although the veteran may 
have met the DSM-IV stressor criteria, the veteran did not 
meet several other DSM-IV criteria for a PTSD diagnosis:  he 
did not constantly re-experience the event, did not have 
persistent avoidance of stimuli associated with the trauma, 
did not have numbing of general responsiveness, and did not 
have persisting symptoms of increased arousal.  The examiner 
diagnosed somatoform disorder, not otherwise specified, and 
dysthmic disorder.

The Board finds that the evidence of record does not support 
a finding of service connection for PTSD.  There is evidence 
of psychiatric problems as early as 1955 and it is clear that 
the veteran has a current psychiatric condition.  But the 
evidence of record does not demonstrate a PTSD diagnosis in 
accordance with the DSM-IV criteria.  38 C.F.R. § 3.304(f).  
The November 2002 private psychiatric assessment was based on 
the veteran's oral history of treatment for PTSD.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (holding that a 
bare transcription of a lay history is not transformed into 
competent medical evidence because the transcriber is a 
medical professional).  In addition, the impression was 
history of PTSD with a current diagnosis was major depressive 
disorder.  A May 2004 private medical record diagnosed PTSD, 
but did not indicated the diagnosis was in accordance with 
the DSM-IV criteria.  See 38 C.F.R. § 3.304(f).  September 
2004 private records noted possible PTSD and rule out PTSD, 
but no diagnosis was made.  See Sklar v. Brown, 5 Vet. App. 
140, 145-46 (1993) (noting that there is diminished probative 
value to an ambivalent medical opinion).  An April 2005 
private physician's impression was likely psychiatric 
phenomena, such as a PTSD-related problem, but noted that the 
diagnosis would be deferred to a psychiatrist.  See Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993) (noting that the 
probative value of a medical opinion is based, in part, in 
the physician's knowledge and skill in analyzing the data).

The Board notes that in August 2004, a private examiner 
diagnosed "PTSD, 309.81."  But the private examiner did not 
support the diagnosis with clinical evidence, a rationale for 
the diagnosis, and/or a discussion of the DSM-IV criteria.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) 
(noting that the failure of the physician to provide a basis 
for an opinion goes to the weight or credibility of the 
evidence).  The October 2005 VA examiner expressly 
determined, upon a review of the claims file and mental 
status examination, that although the veteran may meet the 
stressor element of the DSM-IV criteria for PTSD the other 
DSM-IV criteria were not met.  Prejean v. West, 13 Vet. App. 
444, 448-9 (2000) (holding that factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion).  The Board finds that the VA examiner's 
detailed and thorough explanation of the lack of a DSM-IV 
PTSD diagnosis is more credible than the private examiner's 
unsupported diagnosis.  See Madden v. Brown, 125 F.3d 1477, 
1481 (Fed. Cir. 1997) (noting that the Board must assess the 
credibility and probative value of the medical evidence in 
the record); Wensch v. Principi, 15 Vet. App. 362, 367 (2001) 
(noting that the Board may appropriately favor the opinion of 
one competent medical authority over another).  Accordingly, 
because there is no PTSD diagnosis as required by VA 
regulations, service connection for PTSD is not warranted.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


